OTIS, Justice.
Defendant was found guilty of theft of over $150, Minn.Stat. § 609.52, subd. 2(1) and 3(2) (1980). She was sentenced to five years in prison and placed on probation for three years, conditioned on her reimbursing the public defender for representing her.
Issues raised by defendant in this appeal relate to the sufficiency of the evidence and the correctness of the trial court’s denial of defendant’s motion to suppress eyewitness identification testimony on due process grounds.
The state’s evidence was substantially identical to that adduced at the separate trial of her codefendant whose conviction we affirm in State v. Crain, 306 N.W.2d 891 (Minn.1981). The issues she raises are sufficiently addressed in the opinion we render in the Crain appeal.
Affirmed.